DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibel et al. (U.S. Patent App. No. 2007/0214520 A1).




Scheibel et al. teach  recombinant spider silk that are spun into nanofibers.  (Abstract, para. [0096], [0120], [0172]-[0174]).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al. (U.S. Patent App. No. 2007/0214520 A1) as applied to claims 8 above and further in view of Mortarino et al. (U.S. Patent App. No. 2015/0148823 A1).
Scheibel et al. does not teach microfibrils or nanofibrils that include a substrate, is an implant, includes an anti-microbial agent, or includes a coating.
Mortarino et al. teach an implantable, pliable silk mesh for use as a human soft tissue support (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Scheibel et al. to include incorporating the taught nanofibrils in the implantable scaffold taught by Mortarino et al. because it would have been obvious to combine prior art elements according to known elements to yield predictable results. Incorporating the nanofibrils in the implant would have led to predictable results with a 
With respect to claims 11, 12, and 15, Mortarino et al. teaches the scaffold can incorporate additives, such as an anti-microbial coating.  (para. [0070]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al. (U.S. Patent App. No. 2007/0214520 A1) and Mortarino et al. (U.S. Patent App. No. 2015/0148823 A1) as applied to claims 9-12 and 15 above and further in view of Ko et al. (U.S. Patent App. No. 2007/0082197 A1).
Scheibel et al. does not teach carbon nanotubes as the additive.  
Ko et al. teach that silk fibrils can be reinforced with carbon nanotubes.  (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Scheibel et al. to include carbon nanotubes as an additive because it would have been obvious to combine prior art elements according to known elements to yield predictable results. Incorporating carbon nanotubes as an additive in the implant would have led to predictable results with a reasonable expectation of success because Scheibel et al., Mortarino et al., and Ko et al. all teach using silk products modified to increase their value as medical implants. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632